DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 48-54 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a method for calibrating a noise abatement system for an audio device comprising: acquiring by the audio device a known signal from an environment surrounding the audio device; and determining a propagation time of the known signal while the noise abatement system is enabled, was known in the art at the time of the invention as evidenced by Ayrapetian et al (US 9246545 B1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Ayrapetian in order to provide:
 disabling the noise abatement system; 
acquiring, by the audio device, a known signal from an environment surrounding the audio device; 
determining an in-air propagation time of the known signal while the noise abatement system is disabled, where the in-air propagation time is transit time for a signal to travel through air from an input microphone of the audio device to a speaker of the audio device; 
enabling the noise abatement system; and 
determining a system propagation time of the known signal through the noise abatement system while the noise abatement system is enabled, where the system propagation time is throughput speed of a digital processor circuit comprising the noise abatement system, in a manner as claimed by the independent claim 48. 
Other prior art has been cited herein regarding calibration of noise abatement systems, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Doerbecker (US 20160321028 A1) discloses a signal synchronization and latency jitter compensation for audio systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654